Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 29 January 1784
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen
            The Hague January 29. 1784
          when I left Amsterdam, I despaired of doing any Thing to prevent the Bills of Exchange from being Sent back.— It is possible however that Something may have Since happened, to give Us better hopes.— I should be obliged to you, if you would inform me, whether there is yet any Ground to expect any Aid from the venerable Regency of your City, or not. The Commerce of the City is much interested in it: and the City has a Right to do what it will with its own: and therefore no other Power can take Advantage of the Precedent, Since We are not demanding a Right, but requesting a Favour. Surely if the City Sees, that without hurting itself, it can confer a Favour on a Friend, and thereby greatly promote it’s own Commerce, it has a Right to do it, without fearing that other Powers differently circumstanced should claim a like Indulgence.
          Since my Return to the Hague, I have reflected as maturely as I can, upon the Proposition of a new Loan, on a different Plan, Suggested in one of your Letters to me in London. It would be with great Reluctance, that I should consent to raise the Interest, but yet I would do it, rather than the Bills should go back.— I therefore request of you Gentlemen to consider of this matter, and consult with the Undertakers, and if you can be Sure of obtaining the Cash to Save the Bills, by a new Plan, I would agree to it. But yet, I could not, I think go beyond Six Per Cent including your Commissions, the two Per Cent to the Undertakers and in short including Interest and all Charges.
          It is neither your Fault nor mine, if We cannot Succeed, yet I should wish to do every Thing in our Power, and I request your Sentiments upon the Subject.— It would be imprudent to talk of a new Plan if We were not previously certain of Success in obtaining the Money.
          I have the Honour to be, with Esteem / Gentlemen your most obedient and / most humble servant
        